         Case 2:16-cr-20032-JAR Document 808 Filed 02/27/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,                        )
                                                 )
              Plaintiff,                         )
                                                 )
              v.                                 )      Case No. 16-CR-20032-JAR
                                                 )
KARL CARTER,                                     )
                                                 )
              Defendant.                         )
                                                 )


                                    NOTICE OF APPEAL

       David P. Zabel, in his individual capacity, gives notice that he appeals to the United

States Court of Appeals for the Tenth Circuit from this Court’s Findings of Fact and Conclusions

of Law entered in this action on January 28, 2020. (Doc. 805.)


                                                 Respectfully submitted,

                                                 /s/ David P. Zabel
                                                 David P. Zabel
                                                 500 State Avenue, Suite 360
                                                 Kansas City, Kansas 66101
                                                 T: 913-551-6708
                                                 F: 913-551-6541
                                                 E-mail: david.zabel@usdoj.gov
         Case 2:16-cr-20032-JAR Document 808 Filed 02/27/20 Page 2 of 2
                            CERTIFICATE OF SERVICE

       I certify that this document was electronically filed on February 27, 2020, with the Clerk

of the Court using the Court’s CM/ECF system, which will send a copy of the Notice of Docket

Activity to all ECF system participants as of the time of the filing, including the defendant’s

counsel of record.


                                                  /s/ David P. Zabel
                                                  David P. Zabel




                                                 2
